IN THE SUPREME COURT OF THE STATE OF NEVADA


                DERRICK BRYAN ALLEN,                                       No. 85033
                                 Appellant,
                             vs.
                THE STATE OF NEVADA,
                                                                              FILE
                                 Respondent.


                                      ORDER DISMISSING APPEAL

                             This is an appeal from a judgment of conviction.          Eighth

                Judicial District Court, Clark County; Jacqueline M. Bluth, Judge.
                             This court's review of this appeal revealed a potential
                jurisdictional defect. The judgment of conviction was entered on May 25,
                2022. However, the notice of appeal was not filed until July 12, 2022, well
                after the expiration of the 30-day appeal period prescribed by NRAP 4(b).
                Accordingly, on July 20, 2022, this court directed appellant's counsel to
                show cause why this appeal should not be dismissed for lack of jurisdiction.
                             In response to this court's show-cause order, appellant's counsel
                concedes that this appeal was untimely filed. Because an untimely notice of
                appeal fails to vest jurisdiction in this court, see Lozada v. State, 110 Nev.
                349, 352, 871 P.2d 944, 946 (1994), this court lacks jurisdiction over this
                appeal and
                             ORDERS this appeal DISMISSED.




                                                                    , J.
                                         Hardesty


                                            J.                       (74Th.
SUPREME COURT   Stiglich                                   Herndon
      OF
   NEVADA


  I947A
                                                                             7_2 - wird'
                cc:   Hon. Jacqueline M. Bluth, District Judge
                      Clark County Public Defender
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
          OF

      NEVADA
                                                    9
4(1.) 1447A